                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                March 04, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                HOUSTON DIVISION

JENNIFER JARAMILLO GALLAGA,                      §
                                                 §
                       Petitioner,               §
                                                 §
VS.                                              §    CIVIL ACTION NO. H-19-440
                                                 §
JOSE ROBERTO ZAVALA RAMIREZ,                     §
                                                 §
                       Respondents.              §

                                             ORDER

       Jennifer Jaramillo Gallaga has moved to serve Jose Roberto Zavala Ramirez by alternative

means. (Docket Entry No. 8). Gallaga argues that a process server has attempted to personally

serve Ramirez, without success, at 5613 Norments Street, Houston, Texas 77039, his last known

address. (Id. at 1, 5). Ramirez has not been served, Gallaga contends, because he “was not home

and there is a gate preventing the process server from accessing the front door.” (Id.). According

to Gallaga, Ramirez’s family “has posted [a] ‘No Trespass’ sign on the gate of the property.’” (Id.

at 2). Gallaga asks to serve Ramirez by affixing a copy of the summons and the petition to the front

gate of Ramirez’s residence, arguing that this means of service “will be reasonably effective to give

[Ramirez] notice of the lawsuit.” (Id.).

       The Federal Rules of Civil Procedure authorize service on an individual by complying with

state-law service requirements. FED. R. CIV. P. 4(e)(1). Rule 4(e) provides:

       (e)     Serving an Individual Within a Judicial District of the United States. Unless
               federal law provides otherwise, an individual—other than a minor, an
               incompetent person, or a person whose waiver has been filed—may be served
               in a judicial district of the United States by:

       (1)     following state law for serving a summons in an action brought in courts of
               general jurisdiction in the state where the district court is located or where
               service is made; or

       (2)     doing any of the following:

               (A)      delivering a copy of the summons and of the complaint to the
                        individual personally;

               (B)      leaving a copy of each at the individual’s dwelling or usual abode
       with             someone of suitable age and discretion who resides there; or

               (C)      delivering copy of each to an agent authorized by appointment or by
                        law to receive service of process.

FED. R. CIV. P. 4(e).

       Texas Rules of Civil Procedure authorize alternative service on a “motion supported by

affidavit stating the location of the defendant’s usual place of [abode] and stating specifically facts

showing that service has been attempted” by personal delivery or certified mail. TEX. R. CIV. P.

106(b). Under Rule 106(b), “the court may authorize service

       (1)     by leaving a true copy of the citation, with a copy of the petition attached,
               with anyone over sixteen years of age at the location specified in such
               affidavit, or

       (2)     any other manner that the affidavit or other evidence before the court shows
               will be reasonably effective to give the defendant notice of the suit.

Id.

       Gallaga’s process server, Alana Willis, has testified that she attempted to personally serve

Ramirez seven times. (Docket Entry No. 8 at 3). Even though Ramirez has not been home, Willis

has spoken to or left messages with another male who lives at Ramirez’s residence. (Id.). Willis

believes that “an efficient way to effect service is by leaving a copy with anyone over 16 years of

age or by securely attaching the” summons and petition to the gate of Ramirez’s home. (Id. at 4).



                                                  2
       Because Gallaga has filed a motion, supported by an affidavit showing that Willis has

attempted to serve Ramirez at his residence, alternative service is authorized by Texas Rule 106(b).

Texas courts have determined that securely attaching a copy of the complaint and summons to the

front gate or door of the defendant’s residence is an appropriate means of alternative service. See

Creaven v. Creaven, 551 S.W.3d 865, 871 (Tex. App.—Houston [14th Dist.] May 22, 2018, no pet.);

see also Meyer v. Shinn Constr., Inc., No. 18-CV-3-DC-DF, 2018 WL 1905050, at *2 (W.D. Tex.

Mar. 14, 2018). But Willis has spoken to and left messages with a male at Ramirez’s residence, who

indicated that he would have Ramirez contact her. The individual’s representations suggest that

leaving a copy of the petition and summons with him is likely to give Ramirez notice of the action.

(Docket Entry No. 8 at 4).

       Gallaga’s motion for alternative service is granted. (Docket Entry No. 8). Gallaga may

serve Ramirez by leaving a the petition, summons, and this Order with “anyone over sixteen years

of age at” Ramirez’s last known residence, located at 5613 Norments Street, Houston, Texas 77039.

TEX. R. CIV. P. 106(b)(1). Gallaga must also affix the petition, summons, and this Order to

Ramirez’s front gate. Gallaga must file proof of service stating that the process server complied

with these instructions by May 10, 2019. The hearing set for March 7, 2019, is reset for March 14,

2019, at 10:00 a.m. The hearing will proceed as scheduled unless Ramirez has not been served and

Gallaga has not filed proof of service by March 11, 2019.

               SIGNED on March 4, 2019, at Houston, Texas.

                                               ______________________________________
                                                          Lee H. Rosenthal
                                                    Chief United States District Judge


                                                 3
